OPINION AND ORDER
STEPHENS, Chief Justice.
Respondent, Charles S. Gray, failed to pay his bar dues and further failed to take *274his 15 hours continuing legal education for the year 1988-89. He took no action on either matter until after receipt of a show cause order from the Kentucky Bar Association. Thereafter, he attended a District Bar meeting in Paducah earning 14.5 hours credit and paid his bar dues, together with a late fee. He then requested that the 14.5 hours be carried back and combined with a .5 hour credit for the previous year to fulfill the full 15 hours requirement. It was noted that Gray took no action requesting an extension of time and, in fact, did nothing until receipt of the show cause order. Additionally, no adequate reason is furnished showing “hardship” or other good cause.
After careful examination of the record in this matter and the recommendation of the Board of Governors of the Kentucky Bar Association, the respondent is hereby suspended from the practice of law for a period of thirty (30) days, said thirty (30) days to run consecutively with the two (2) years suspension received in case number 90-SC-13-KB.
Respondent shall pay the costs in this action.
COMBS, GANT, VANCE and WINTERSHEIMER, JJ., concur.